Citation Nr: 9933328	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  94-48 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's mother



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to May 
1992.  By rating action dated in December 1993 the Department 
of Veterans Affairs (VA) Regional Office (RO), Chicago, 
Illinois, denied entitlement to service connection for a 
bilateral knee disability.  The veteran was duly notified of 
the decision and did not appeal.  In January 1994 he 
submitted additional information for the purpose of reopening 
his claim.  He also claimed entitlement to service connection 
for a left shoulder disability.  By rating action dated in 
July 1994 the regional office denied entitlement to service 
connection for a left shoulder disability and held that no 
new and material evidence had been submitted to reopen the 
claim for service connection for a bilateral knee disability.  
The veteran appealed that decision.

The Board notes that the veteran filed a notice of 
disagreement in August 1996 regarding the August 1996 rating 
decision in which the RO denied service connection for a low 
back disability, a neck disability, vasovagal syncope, 
fibromyalgia of multiple joints, a neurological disorder, and 
a gastrointestinal disorder.  It does not appear from the 
record before the Board that the RO has issued a statement of 
the case with regard to those issues.  The RO should take the 
appropriate action with regard to those additional issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for service connection 
for a left shoulder disability has been obtained by the 
regional office.

2.  A left shoulder disability was not shown during the 
veteran's period of active military service.

3.  A left shoulder disability was initially medically 
demonstrated subsequent to the veteran's release from active 
duty and is not of service origin.

4.  By rating action dated in December 1993 service 
connection for a bilateral knee disability was denied.  The 
veteran was duly notified of the decision and did not appeal.

5.  The evidence that has been submitted since the December 
1993 rating action is new and is material to the veteran's 
claim.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated during the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

2.  The December 1993 rating action denying entitlement to 
service connection for a bilateral knee disability is final; 
however, new and material evidence has been presented to 
reopen the claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).

3.  The veteran has submitted a well-grounded claim for 
entitlement to service connection for a bilateral knee 
disability.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim for service connection for a left shoulder disability 
have been properly developed.  As will be set forth below, 
further action with regard to the claim for service 
connection for a bilateral knee disability is warranted.

I.  The Claim for Service Connection for a Left Shoulder 
Disability.

The veteran's service medical records reflect that he was 
observed and treated on numerous occasions for a right 
shoulder disability.  His service medical records, including 
the report of his physical examination for separation from 
service, reflect no complaints or findings regarding the left 
shoulder.

The veteran's initial claim for VA disability benefits was 
submitted in August 1992.  He referred to carpal tunnel 
syndrome.  

The veteran was afforded VA examinations in September and 
October 1992.  Various findings were recorded.  Bilateral 
carpal tunnel syndrome was diagnosed.  Service connection for 
that condition was established in a March 1993 rating action.

In July 1993 the veteran submitted a claim for service 
connection for a bilateral knee disability and right shoulder 
disability.  A VA examination in September 1993 reflected 
diagnoses including a right shoulder disability.  There was 
no reference to a left shoulder condition.  

By rating action dated in December 1993, service connection 
was granted for a right shoulder disability.  

In early 1994 the veteran submitted a claim for service 
connection for a left shoulder disability.

He provided medical records from Associated Orthopedic 
Surgeons, Ltd., reflecting his treatment in 1992 and 1993 for 
his right shoulder condition.  When he was seen in December 
1993 he stated that he had injured his left shoulder doing 
hard work that month while lifting weights over his head.  He 
had felt a pull.  It was indicated he probably had 
impingement syndrome of the left shoulder.  An MRI of the 
left shoulder conducted in January 1994 was normal.  

The regional office also received VA outpatient treatment 
records dated in 1993 reflecting the veteran's treatment for 
his carpal tunnel syndrome.  

The veteran was afforded a VA examination in October 1994.  
He gave complaints of discomfort with range of motion of his 
knees, hips, shoulders, elbows, neck and wrist.  The 
diagnosis was multiple joint causalgia with intermittent loss 
of feeling in both hands.  

Additional VA outpatient treatment records were received 
reflecting that the veteran was seen in April 1994 with 
complaints of knee, wrist, back and shoulder pain and 
numbness and weakness in the hands.  VA X-rays of both 
shoulders in January 1996 were negative for evidence of any 
abnormality.  

A November 1996 statement by a former serviceman who served 
with the veteran reflected that while deployed the veteran 
began having shoulder pain.  Further, he noted that the 
veteran had taken numerous medications and had often missed 
performing his duties while deployed because of the pain.  

The veteran and his mother testified at a hearing at the 
regional office in November 1996.  The veteran indicated that 
his left shoulder disorder began during service in the 
Persian Gulf during Operation Desert Storm.  He stated that 
he initially sought medical treatment for the shoulder in 
November 1990.  The veteran's mother related that the veteran 
had spoken often about his shoulder pain and the medication 
he was taking.  

The regional office later received several letters written by 
the veteran to his family during service in which he referred 
to problems with his shoulder, although he did not specify in 
the letters which shoulder was injured.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

In this case, as indicated previously, the veteran's service 
medical records reflect that he was observed and treated on 
numerous occasions for a right shoulder disability.  Service 
connection has been established for the right shoulder 
disability.  However, his service medical records, including 
the report of his physical examination for separation from 
service, do not reflect any complaints or findings regarding 
the left shoulder.  

The veteran did not refer to a left shoulder condition on his 
initial claim for VA disability benefits submitted in August 
1992 or on the VA examinations conducted in September and 
October 1992 and a left shoulder condition was not medically 
reported on those examinations.  He also did not refer to a 
left shoulder disability on the VA examination conducted in 
September 1993.  

In early 1994 the veteran submitted a claim for service 
connection for a left shoulder disability and at that time he 
submitted private medical records reflecting that he had been 
seen in December 1993 for an injury to his left shoulder 
sustained during work while lifting weights over his head.  
It was indicated that he probably had impingement syndrome of 
the left shoulder.  Subsequent VA outpatient treatment 
records reflect various complaints including complaints of 
pain involving the left shoulder; however, that was several 
years following the veteran's separation from service.

The veteran provided a statement from a former serviceman 
indicating that he recalled the veteran having shoulder 
problems in service and the veteran's mother testified that 
he complained about his shoulder.  There are also of record 
letters written from the veteran to his family during service 
in which he mentioned that he was having a shoulder problem.  
However, the shoulder involved was not specified.  As noted 
previously, the veteran did have problems with his right 
shoulder during service and service connection has been 
established for a right shoulder disability.  Thus, the 
comments by the veteran's fellow serviceman and his mother as 
well as the information in the letters could have pertained 
to the right shoulder condition rather than a left shoulder 
disability.

Although the veteran has maintained that he sustained a left 
shoulder disability during service and was treated for the 
shoulder condition in service, he has provided no 
independent, objective evidence in support of his assertion.  
The evidence in the Board's judgment fails to establish that 
the veteran's current left shoulder disability began 
coincident with his period of active military service.  
Instead, it appears that the left shoulder condition resulted 
from a work-related injury that occurred in December 1993.  
Accordingly, under the circumstances, service connection for 
a left shoulder disability must be denied.

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for service connection for a 
left shoulder disability; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material matter regarding that issue.  38 U.S.C.A. 
§ 5107.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Bilateral Knee Disability.

By rating action dated in December 1993 the regional office 
denied entitlement to service connection for a bilateral knee 
disability.  The veteran was duly notified of that decision 
and did not submit an appeal.

In early 1994 the veteran submitted additional information 
for the purpose of reopening his claim and in a July 1994 
rating action the regional office held that the additional 
information was not new and material and was insufficient to 
reopen the claim for service connection for bilateral knee 
disability.  The veteran appealed that decision.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the U. S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 155 
Fed. 3rd. 1356 (1998).  That case removed the standard which 
required that the new evidence raise a reasonable possibility 
that the new evidence would change the outcome of the matter.

The evidence of record at the time of the December 1993 
rating action included the veteran's service medical records 
which reflect that he was observed and treated on several 
occasions with complaints of bilateral knee pain.  
Chondromalacia of the knees was diagnosed.

When the veteran was examined by the VA in September 1993 he 
stated that he had had pain in the knees while he was in 
service and still had discomfort involving the knees on 
prolonged walking, squatting, walking on an incline and also 
going up and down steps.  On examination his gait was normal.  
There was mild crepitus on passive flexion and extension of 
the right knee and a clicking feeling on the left on passive 
flexion and extension.  There was no effusion.  There was no 
tenderness of the joint line or the patella.  There was no 
anteroposterior or lateral instability of either knee.  The 
flexion was equal in both knees at 125 degrees to 127 
degrees.  X-rays of both knees were negative.  The examiner 
indicated that there was essentially a normal examination of 
both knees except for mild crepitus.  Chondromalacia was 
diagnosed by history only.

The evidence that was added since the December 1993 rating 
action includes duplicate copies of the veteran's service 
medical records and prior VA examination reports.  This 
evidence clearly is not new.  The veteran also submitted 
copies of VA outpatient treatment records showing that he 
continued to complain of pain and swelling in both knees.  In 
February 1994, the veteran submitted copies of private 
treatment records from Associated Orthopedic Surgeons, Ltd.  
These records show treatment for disorders of the right and 
left shoulders, but no treatment of the veteran's knees.

Additional VA outpatient treatment records reflect that the 
veteran was seen in July 1994.  He indicated that his pain 
was no better, especially that involving the low back, hips 
and knees.  An assessment of fibromyalgia was made.  

At an October 1994 VA examination, the veteran complained of 
discomfort with range of motion of his knees, hips, 
shoulders, elbows, neck and wrist.  It was indicated that 
there was no crepitus noted on any of those range of motion 
exercises and no swelling or deformity was noted.  Flexion of 
the left knee was to 134 degrees and flexion of the right 
knee was to 140 degrees, with 0 degrees of extension in both 
knees.  The diagnosis was multiple joint causalgia with 
intermittent loss of feeling in both hands.  

The veteran was afforded a VA orthopedic examination in 
January 1996.  There was no tenderness involving the knees.  
There was crepitus on the right more so than the left.  The 
ligaments were intact.  There was no effusion.  Flexion of 
the left knee was to 130 degrees and flexion of the right 
knee to 125 degrees.  Various findings were also made 
regarding the veteran's elbows, hands, and fingers and lumbar 
spine.  The assessment was fibromyalgia of unknown etiology.  

During the course of the November 1996 hearing, the veteran 
related that he still had weakness, tenderness, swelling and 
pain involving his knees.  He related that they believed the 
knee condition might be part of a condition called 
fibromyalgia.  The veteran's mother related that after the 
veteran had gotten out of service she noticed that he had 
problems with his knees.  The veteran related that his knees 
had last given out on him some two weeks previously.  He 
stated that his knees swelled daily.  He indicated that the 
physicians were currently only giving him medication for pain 
when the pain became very severe.

In the Board's opinion, some of the additional evidence 
submitted since the December 1993 rating action bears 
directly on the question of entitlement to service connection 
for a bilateral knee disability and meets the current 
standard for reopening a claim set forth in Hodge.  The 
evidence is considered to be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for service connection for a bilateral knee disability.

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, 12 Vet. 
App. 209 (1999).  The Board, upon initial review to determine 
this matter, finds that the veteran's claim for service 
connection for a bilateral knee disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  That is, the Board finds that he 
has presented a claim which is plausible.  Because the 
regional office has not had a chance to consider the reopened 
claim on its merits and there are elements of the duty to 
assist which must be satisfied, the claim must be referred to 
the regional office before a final resolution can be 
attained.


ORDER

Service connection for a left shoulder disability is denied.  

New and material evidence has been presented to warrant 
reopening of the claim for service connection for a bilateral 
knee disability.  The claim for service connection for a 
bilateral knee disability is well grounded.  To that extent, 
the appeal is granted.


REMAND

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability and that the reopened claim is well grounded, the 
issue must be reviewed by the regional office on a de novo 
basis.

The Board further notes that there may be additional VA 
outpatient treatment records pertaining to the veteran's 
claim which are not included in the claims file and, in 
addition, the Board believes that a more current VA 
examination would be desirable.  Accordingly, the case is 
REMANDED to the regional office for the following action:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claim for service 
connection for bilateral knee disability.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

Regardless, the RO should contact the VA 
Medical Center in St. Louis and request 
copies of all outpatient treatment 
records of the veteran since November 
1996.  Any such records obtained should 
be associated with the claims file.

2.  The veteran should then be afforded a 
VA examination of his knees by a 
physician with the appropriate expertise 
to determine the current nature and 
extent of any knee disability that may 
now be present.  All indicated studies, 
including X-rays, should be conducted.  
The examiner should express an opinion, 
to the extent possible, as to whether any 
current knee disability is related to the 
veteran's knee problems during service.  
The claims file is to be made available 
to the examiner for review prior to 
conducting the examination.

3.  The veteran's claim for service 
connection for a bilateral knee 
disability should then be reviewed by the 
regional office.  In particular, the 
claim should be considered on a de novo 
basis.  If the denial is continued, the 
veteran and his representative should be 
sent a supplemental statement of the case 
and be afforded the appropriate time in 
which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 

